           EXHIBIT 6




Case 3:17-cv-00072-NKM-JCH Document 511-7 Filed 07/02/19 Page 1 of 2 Pageid#: 5395
Case
 Case3:17-cv-00072-NKM-JCH
       3:17-cv-00089-NKM-JCHDocument
                             Document511-7
                                       4-13 Filed
                                            Filed07/02/19
                                                  12/28/17 Page
                                                           Page21of
                                                                  of21 Pageid#:
                                                                       Pageid#:5396
                                                                                36
